DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamaishi et al, US Patent Application Publication 2006/0060141 A1.
	Kamaishi et al teaches:
Regarding claim 1, an apparatus 100, comprising: one or more chamber walls 11 and a dome assembly 41 defining a process volume S therein; a support pedestal 20 disposed in the process volume S; an annular gas ring 48 disposed between the one or more chamber walls 11 and the dome assembly 41; and an insulating layer (PTFE layer 47a Paragraph 0078) disposed on a surface of the annular gas ring 48 (paragraph 0078) adjacent to the dome assembly 41, the insulating layer disposed between the annular gas ring and the dome assembly (Paragraph 0078).  (Figures 2 and 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamaishi et al, US Patent Application Publication 2006/0060141 A1, in view of Collins et al, US Patent 6,623,596 B1.
	Kamaishi et al differs from the present invention in that Kamaishi et al does not teach that the dome assembly comprises: a cooling plate having cooling channels formed therein; a heating plate having a heating element disposed therein, the heating plate disposed adjacent to the cooling plate; an insulator disposed adjacent to the heating plate opposite the cooling plate; and a dome disposed adjacent to the insulator and opposite the heating plate.  
	Collins et al teaches a dome assembly 1020 comprising a cooling plate 1120 having cooling channels 1122 formed therein; a heating plate 1110 having a heating element disposed therein (not shown see Column 32 lines 1-2), the heating plate 1110 disposed adjacent to the cooling plate 1120; an insulator 1112 disposed adjacent to the 
The motivation for adding the cooling plate, heating plate, and insulator to the apparatus of Kamaishi et al is to control the temperature of the dome assembly as taught by Collins et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the cooling plate, heating plate, and insulator to the apparatus of Kamaishi et al as taught by Collins et al.
Regarding claims 4 and 5, Kamaishi et al and Collins et al differ from the claimed invention in that they do not teach that the thickness of the polyimide layer is between about 0.0025 inches and about 0.0035 inches or between about 0.010 inches and about 0.020 inches.  
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the thickness of the polyimide layer by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Kamaishi et al and Collins et al to make the thickness of the polyimide layer is between about 0.0025 inches and about 0.0035 inches or between about 0.010 inches and about 0.020 inches.
Applicant is reminded that when a particular parameter is recognized as a result effective variable, i.e., a variable which achieves a recognized result, the determination 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Kamaishi et al and Collins et al to include the thickness of the polyimide layer is between about 0.0025 inches and about 0.0035 inches or between about 0.010 inches and about 0.020 inches. To that end, claims 4 and 5 are obvious in view of Kamaishi et al and Collins et al.
	The Examiner also notes that:
a.	It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
b.	It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 
Regarding claim 7, the imperfections on the surface of the annular gas ring and imperfections on a surface of the dome of Kamaishi et al and Collins et al are inherently embedded into the insulating layer.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamaishi et al and Collins et al as applied to claims 3-5 and 7 above, and further in view of Kohmura et al, US Patent Application Publication 2018/0239242 A1.
Kamaishi et al and Collins et al differ from the present invention in that they do not teach that a surface of the annular gas ring is roughened to increase adherence of the insulating layer thereto.  
Kohmura et al teaches roughening a surface to increase adherence of the insulating layer. (Paragraph 0032)
The motivation for roughening the surface of the annular gas ring of Kamaishi et al and Collins et al is to increase adherence of the insulating layer as taught by Kohmura et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to roughen the surface of the annular gas ring of Kamaishi et al and Collins et al as taught by Kohmura et al.
Claims 2, 8, 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamaishi et al, US Patent Application Publication 2006/0060141 A1, in view of Hwang, US Patent Application Publication 2017/0314124 A1.
Regarding claims 2 and 8, Kamaishi et al teaches an apparatus 100, comprising: one or more chamber walls 11 and a dome assembly 41 defining a process volume S therein; a support pedestal 20 disposed in the process volume S; an annular gas ring 48 disposed between the one or more chamber walls 11 and the dome assembly 41; and an insulating layer (PTFE layer 47a Paragraph 0078) disposed on a surface of the annular gas ring 48 (paragraph 0078) adjacent to the dome assembly 41, the insulating layer disposed between the annular gas ring and the dome assembly (Paragraph 0078).  (Figures 2 and 3)
	Kamaishi et al differs from the present invention in that Kamaishi et al does not teach that the insulating layer comprises polyimide.  
	Hwang teaches a spacer ring made of polyimide is disposed between the chamber lid and the gas feed insert. (Paragraph 0049) 
	The motivation for making the insulating layer of Kamaishi et al out of polyimide is to provide an alternate and equivalent material of construction as taught by Hwang and well known in the art. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
 	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the insulating layer of Kamaishi et al out of polyimide as taught by Hwang and well known in the art.

However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the thickness of the polyimide layer by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Kamaishi et al and Hwang to make the thickness of the polyimide layer is between about 0.0025 inches and about 0.0035 inches or between about 0.010 inches and about 0.020 inches.
Applicant is reminded that when a particular parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of the variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A).  In the present case, it is well known in the art that the thickness of the polyimide layer determines the insulative properties of the layer. To that end, the thickness of the polyimide layer is a result-effective variable.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Kamaishi et al and Hwang to include the thickness of the polyimide layer is between about 0.0025 inches and about 0.0035 inches or 
The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A))
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Regarding claim 19, the polyimide layer has a thermal conductivity between about 0.08 W/(m-K) and about 0.3 W/(m-K).  This is inherent in that the thermal conductivity of polyimide is a property of polyimide and any polyimide will have a thermal conductivity between about 0.08 W/(m-K) and about 0.3 W/(m-K).
Regarding claim 20, the polyimide layer has a thermal contact resistance of between about 2 cm2 K/W and about 4 cm2 K/W.  This is inherent in that the thermal contact resistance of polyimide is a property of polyimide and any polyimide will have a thermal contact resistance of between about 2 cm2 K/W and about 4 cm2.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamaishi et al and Hwang as applied to claims 2, 8, 10, 11, and 18-20 above, and further in view of Kohmura et al, US Patent Application Publication 2018/0239242 A1.
Regarding claim 9, Kamaishi et al and Hwang differ from the present invention in that they do not teach that a surface of the annular gas ring is roughened to increase adherence of the polyimide layer thereto.  
Kohmura et al teaches roughening a surface to increase adherence of the polyimide layer. (Paragraph 0032)
The motivation for roughening the surface of the annular gas ring of Kamaishi et al and Hwang is to increase adherence of the polyimide layer as taught by Kohmura et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to roughen the surface of the annular gas ring of Kamaishi et al and Hwang et al as taught by Kohmura et al.
Regarding claim 12, Kamaishi et al, Hwang, and Kohmura et al differ from the claimed invention in that they do not teach that the annular gas ring has an RMS surface roughness of between about 10 microns and about 100 microns.  
However, a person having ordinary skill in the art at the time of the invention would have known to how determine the optimum or workable ranges of the RMS surface roughness by routine experimentation.  Having determined such optimum or workable ranges, such person would have been motivated to modify Kamaishi et al, Hwang, and Kohmura et al to make the annular gas ring with an RMS surface roughness of between about 10 microns and about 100 microns.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In addition, where the general conditions of such a particular parameter in a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as well as MPEP § 2144.05 (II)(A). In the present case, it is well known in the art that the roughness of a surface determines the adherence of the polyimide layer.  To that end, RMS surface roughness is a result-effective variable.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Kamaishi et al, Hwang, and Kohmura et al to include that the annular gas ring has an RMS surface roughness of between about 10 microns and about 100 microns. To that end, claim 12 is obvious in view of Kamaishi et al, Hwang, and Kohmura et al.
The Examiner also notes that:
It was held in Gardner v. TEC Systems, Inc.
It has been held that dimensions are not sufficient to patentably distinguish over the prior art. (See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) or MPEP 2144.04 (IV)(A)
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kamaishi et al and Hwang as applied to claims 2, 8, 10, 11, and 18-20 above, and further in view of Collins et al, US Patent 6,623,596 B1.
	Regarding claims 13 and 15, Kamaishi et al teaches a stem 22 extending from the support pedestal 20 opposite the dome assembly 41 (Figure 2).
Kamaishi et al and Hwang differ from the present invention in that they do not teach that the dome assembly comprises: a cooling plate having cooling channels formed therein; a heating plate having a heating element disposed therein, the heating plate disposed adjacent to the cooling plate; an insulator disposed adjacent to the heating plate opposite the cooling plate; and a dome disposed adjacent to the insulator and opposite the heating plate; or  an injector in fluid communication with the process volume, the injector disposed opposite the support pedestal   
	Collins et al teaches a dome assembly 1020 comprising a cooling plate 1120 having cooling channels 1122 formed therein; a heating plate 1110 having a heating element disposed therein (not shown see Column 32 lines 1-2), the heating plate 1110 disposed adjacent to the cooling plate 1120; an insulator 1112 disposed adjacent to the heating plate opposite the cooling plate; and a dome 1020 disposed adjacent to the insulator 1112 and opposite the heating plate 1110; and an injector 2200 in fluid communication with the process volume 1035, the injector 2200disposed opposite the support pedestal 1060.
KSR International Co. v. Teleflex Inc.). 
The motivation for adding an injector in fluid communication with the process volume, the injector disposed opposite the support pedestal in the apparatus of Kamaishi et al and Hwang is to supply a second gas independently from the gas supply ring as taught by Collins et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the cooling plate, heating plate, insulator, and injector to the apparatus of Kamaishi et al and Hwang as taught by Collins et al.
Regarding claim 14, the imperfections on the surface of the annular gas ring and imperfections on a surface of the dome of Kamaishi et al, Hwang, and Collins et al are inherently embedded into the insulating layer.  
	Regarding claim 16, Kamaishi et al teaches the dome comprises a ceramic material. (Paragraph 0067)
Regarding claim 17, Kamaishi et al teaches that the dome comprises a ceramic material (Paragraph 0067). Kamaishi et al differs from the present invention in that Kamaishi et al does not teach making the dome out of Al2O3 (aluminum oxide). Kamaishi et al teaches that Al2O3 (aluminum oxide) is a ceramic material (Paragraph Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).Therefore it would have been obvious to one of ordinary skill in the art to make the dome of Kamaishi et al out of aluminum oxide as taught by Kamaishi et al.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. US 2019/0328042 A1, US 5.746.875, and US 5,643,394 all teach the use of polyimide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716